Citation Nr: 1502018	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for postoperative residuals of cholelithiasis, to include scars, pancreatitis, right upper quadrant nerve entrapment, and hiatal hernia.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an evaluation in excess of 10 percent for gastrointestinal reflux disease (GERD).

4.  Entitlement to a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to July 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2005 (cholelithiasis residuals), April 2009 (GERD) and June 2013 (low back, and temporary total convalescence rating) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Here, the record establishes that a rating decision dated in August 2005 denied the Veteran's claims for entitlement to service connection for postoperative residuals of cholelithiasis, to include scarring and a hiatal hernia.  The Veteran was notified of the decision by a letter issued in August 2005.  The Veteran submitted a timely notice of disagreement in August 2005 and, after the RO issued a statement of the case in September 2005, submitted a timely substantive appeal in October 2005.  Nevertheless, the Board's January 2007 decision combined the issues and recharacterized them as, "Entitlement to compensation under 38 U.S.C.A. § 1151 for additional abdominal disability, including, hiatal hernia and scarring, claimed to have resulted from Department of Veterans Affairs (VA) surgery in August 1977."  In an August 2007 rating decision, the Appeals Management Center granted entitlement to compensation for "gastroesophageal reflux disease, claimed as abdominal disability, hiatal hernia, and scarring," under 38 U.S.C.A. 1151 with an evaluation of 10 percent effective January 17, 2001.  Although entitlement to service connection for GERD was established, service connection for the separate disabilities of cholelithiasis, scar, residuals of cholelithiasis, stomach problems, and hiatal hernia remained denied, as reflected in both the August 2007 rating decision's corresponding code sheet as well as the most recent rating decision issued by the RO in June 2013.  Nonetheless, the Appeals Management Center indicated that this was a total grant of benefits sought on appeal for this issue and considered the claims to have been resolved in full.  The Board disagrees and finds that the issue(s) on appeal was/were not granted in full by the August 2007 rating decision.  As such, the issues remained on appeal from the August 2005 rating decision, and no notice of disagreement was needed in response to the August 2007 rating decision issued during the pendency of the appeal.  The Board finds that theVeteran's request for entitlement to service connection for residuals of gallstone surgery and hiatal hernia in October 2011 represents continuation of the appeal from the August 2005 rating decision.

Presumably under the mistaken belief that she was service-connected for hiatal hernia and scarring, the Veteran filed for entitlement to increased ratings for GERD, hiatal hernia, and scarring in August 2008.  These claims were interpreted by the RO simply as a claim for entitlement to an increased rating for GERD, and denied in the April 2009 rating decision on appeal.  

The Veteran provided testimony at a videoconference hearing in September 2014 before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

Although the Veteran filed a timely notice of disagreement as to a January 2008 rating decision which denied entitlement to service connection for right tennis elbow, she failed to timely complete the appeal following issuance of a statement of the case in March 2009.

The issues of entitlement to service connection for postoperative residuals of cholelithiasis, and for a low back disability, as well as entitlement to a rating in excess of 10 percent for GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that withdrawal of her claim of entitlement to a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30 was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a) (2014).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

At her September 2014 Board videoconference hearing, the Veteran withdrew her appeal as to the issue of entitlement to a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, it is therefore dismissed.



ORDER

The issue of entitlement to a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30 is dismissed.  


REMAND

Regrettably, the Board determines that a remand is necessary before the remaining issues may be adjudicated on the merits.  

First, at her September 2014 Board videoconference hearing, the Veteran indicated that she received regular treatment at the Dallas VA Medical Center in Dallas, Texas.  However, the most recent VA treatment records associated with the claims file are dated in June 2013.  Records from the Dallas VA Medical Center, and any associated outpatient clinics in the VA North Texas Health Care System, from June 2013 to the present, would be useful in adjudicating the appeal.  

Additionally, with respect to the Veteran's claim of entitlement to an evaluation in excess of 10 percent for service-connected GERD, the Veteran testified at her September 2014 Board videoconference hearing that the symptomatology associated with her GERD had worsened since her August 2011 VA examination.  Specifically, she described bloating, upper chest pain, difficulty with digestion, problems with swallowing, and weight fluctuation.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination). A contemporary VA examination to assess the current severity and manifestations of her service-connected GERD would be useful in adjudicating the appeal.  

With respect to the Veteran's claim of entitlement to service connection for postoperative residuals of cholelithiasis, to include scars, pancreatitis, right upper quadrant nerve entrapment, and hiatal hernia, the Veteran was provided with a relevant VA examination in June 2013.  The June 2013 VA examiner opined that the Veteran's cholecystitis clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As the basis for this opinion, the examiner explained that no medical records were found indicating that the veteran had cholecystitis in service; although she did have symptomatic cholelithiasis per history and oral cholecystogram in March 1977, the pathology report from the cholecystectomy was not found.   The examiner opined that symptomatic cholelithiasis would not be aggravated by military service.   

However, a review of the Veteran's service treatment records reveals several instances where diagnoses of gall bladder symptomatology were rendered.  Significantly, on the Veteran's June 1976 Report of Medical History upon enlistment, the Veteran explicitly denied ever having gall bladder trouble or gallstones.  Similarly, the corresponding Report of Medical Examination upon enlistment in June 1976 indicated that her abdomen and viscera were within normal limits.  

However, a March 1977 service treatment note indicated that the Veteran was experiencing abdominal pain radiating around he rib cage.  She underwent an oral cholecystogram in March 1977, at which time she was diagnosed as having cholelithiasis.  A May 1977 Report of Medical History indicated that the Veteran was currently under physician care after testing positive for gallstones.  The accompanying May 1977 Report of Medical Examination diagnosed the Veteran as having cholelithiasis which existed prior to service, but the Veteran was still determined to be qualified for active duty.  A July 1977 service treatment note also showed a diagnosis of cholelithiasis. 

This evidence expressly contradicts the June 2013 VA examiner's statement that no medical records were found indicating that the Veteran had cholecystitis in service.  Significantly, this misstatement of fact served as the basis for the examiner's medical opinion.  As such, there is no factual basis for the examiner's conclusion that the Veteran's cholecystitis clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury.  Therefore, the Board finds that an additional VA opinion is necessary to determine the likely etiology and onset of the Veteran's residuals of gallstones.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Finally, the issue of entitlement to service connection for a low back disability, claimed as secondary to gallstone residuals, is inextricably intertwined with the issue of entitlement to service connection for residuals of gallstones.  Therefore, appellate action on the issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Dallas VA Medical Center in Dallas, Texas, and any associated outpatient clinics in the VA North Texas Health Care System, from June 2013 to the present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's service-connected GERD.  In providing an opinion, the examiner is to review the Veteran's claims file and consider the Veteran's testimony that she experiences bloating, upper chest pain, difficulty with digestion, problems with swallowing, and weight fluctuation as a result of GERD.  

Specifically, the examiner must indicate if the Veteran's symptoms of GERD and any associated symptomatology are productive of considerable impairment of health. 

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he/she is unable to provide the requested opinion(s) without resort to speculation, he/she must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Schedule a VA examination with respect to the issue of entitlement to service connection for gallstone residuals.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. The rationale for all opinions should be provided.

Following review of the claims file, the examiner should provide an opinion on the following:

a) Diagnose all symptomatology claimed by the Veteran to be associated with her cholecystitis/ gallstone surgery, to include scars, pancreatitis, right upper quadrant nerve entrapment, hiatal hernia, and low back disability.  For every diagnosis rendered, provide an opinion as to the probable etiology and date of onset of the disability.  

b) Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's cholecystitis / gallstones preexisted service.  

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Also note that the June 2013 VA opinion is inconsistent with the record, as it found that there were no medical treatment records indicating that the Veteran had cholecystitis in service, whereas her June 1976 Report of Medical Examination upon enlistment did not diagnose gall bladder symptomatology, and cholecystitis was not documented in the treatment records until the Veteran was on active duty in March 1977.

b) If there is clear and unmistakable evidence that the Veteran's cholecystitis / gallstones preexisted service, then provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's preexisting cholecystitis / gallstones were not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

c) If there is not clear and unmistakable evidence that the Veteran's cholecystitis / gallstones preexisted service or were not aggravated by service, then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's cholecystitis / gallstones had their onset in service or are otherwise related to service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot reach an opinion, the examiner should explain if the reason that the opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required.  If the examiner has determined that specific evidence is missing that is needed to enable the examiner reach an opinion, the examiner should list each fact or evidence and explain why it is needed to form a valid opinion.  If additional evidence is identified by the examiner, the RO should attempt to obtain that evidence and readjudicate the claim, including obtaining another medical opinion if necessary.

4.  Once the foregoing development is completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


